DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Response to Amendment
Amendments filed on 2/17/2021 are entered for prosecution. Claims 1-3, 10, and 12 remain pending in the application. 

Response to Arguments
Applicant's argument with respect to claim 1 in a reply filed 10/20/2020 (hereafter, Reply) have been considered but are moot because the arguments are based on newly added limitations in the amendment and new ground of rejections using a newly introduced combination of references (Jia, Shpak, Mederer, and an official notice) are applied in the current rejection of the claim.

Applicant’s arguments with respect to claims 2-3, 10, and 12 are also moot because the arguments are based only on the argument with respect to claim 1, which is moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 20130215747 A1, hereafter Jia) in view of Shpak (US 20030207699 A1), and in further view of Mederer (US 20150025766 A1, hereafter Mederer) and an official notice. Jia is cited by applicant in IDS filed on 9/26/2019.

Regarding claim 1, Jia discloses a vehicle network (Fig.1, [0028] FIG. 1 is a diagram of a transport system 100 including multiple routers 102A-102F configured to provide communication services to one or more client devices 104A-104D present in the transport system 100. [0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D.) for a plurality of interconnected vehicles (Fig.1, [0028] FIG. 1 is a diagram of a transport system 100 including multiple routers 102A-102F configured to provide communication services to one or more client devices 104A-104D present in the transport system 100, arranged in accordance with at least some embodiments described herein. In the illustrated embodiment, the transport system 100 may be implemented as an LDT, including a multiple number of train cars 106A-106C. More generally, the transport system 100 may include any mobile chained transport system, including, but not limited to, multi-car trains (e.g., FIG. 1), chained buses, chained trucks, and chained ships.), 
(Fig.1, [0028] a multiple number of train cars 106A-106C, any mobile chained transport system, including, but not limited to, multi-car trains (e.g., FIG. 1), chained buses, chained trucks, and chained ships) including a first vehicle (Fig.1, [0028] a train car of a multiple number of train cars 106A-106C, a train of multi-car trains (e.g., FIG. 1), a bus of chained buses, a truck of chained trucks, and a ship of chained ships) having (Fig.1, [0028] [0033] each train car of a multiple number of train cars 106A-106C has a router 102A-102F including a wireless LAN (WLAN) controller) a first WLAN unit (Fig.1, [0028] [0033] an access point unit formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C) and a control unit (Fig.1, [0028] [0033] a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C; [0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D.) for a first access point (Fig.1, [0028] [0033] an access point unit formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C) and including a second vehicle (Fig.1, [0028] another train car of a multiple number of train cars 106A-106C, another train of multi-car trains (e.g., FIG. 1), another bus of chained buses, another truck of chained trucks, and another ship of chained ships) having (Fig.1, [0028] [0033] each train car of a multiple number of train cars 106A-106C has a router 102A-102F including a wireless LAN (WLAN) controller) a second WLAN unit (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) and a control unit (Fig.1, [0028] [0033] a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) for a second access point (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C), 
([0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D.) and has at least two access points ([0033] 102A-102F) including the first access point (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C) for the first vehicle  (Fig.1, [0028] a train car of a multiple number of train cars 106A-106C, a train of multi-car trains (e.g., FIG. 1), a bus of chained buses, a truck of chained trucks, and a ship of chained ships) and the second access point (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) for the second vehicle (Fig.1, [0028] another train car of a multiple number of train cars 106A-106C, another train of multi-car trains (e.g., FIG. 1), another bus of chained buses, another truck of chained trucks, and another ship of chained ships), the first and second access points (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C, an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) comprising the first (Fig.1, [0028] [0033] an access point unit formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C) and second WLAN (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) units being interconnected wirelessly over a wireless distribution system ([0030] the routers 102A-102F may be interconnected with Wireless Distribution System ( WDS). [0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D. The WDS network through which the routers 102A-102F communicate with each other may be implemented over the second network 112.),
wherein the first and second access points (Fig.1, [0028] [0033] [0048] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C, an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) form (Fig.1, [0028] FIG. 1 is a diagram of a transport system 100 including multiple routers 102A-102F configured to provide communication services to one or more client devices 104A-104D present in the transport system 100. [0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D.; Hence a wireless LAN (WLAN) network is formed by the access points in multiple routers 102A-102F for one or more WLAN client devices 104A-104D) only one WLAN network (Fig.1, [0033] a wireless LAN (WLAN)) for WLAN clients (Fig.1, [0028] [0033] one or more WLAN client devices 104A-104D),
wherein control unit data ([0075] [0076] [0080] digital signals sent or received by the control module 206 in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C. The broadest reasonable interpretation of control unit data includes digital signals above, because the digital signals are data of the control module; See, e.g., [0075] For instance, the router 200 of FIG. 2A may correspond to any one of the routers 102A-102F of FIG. 1. [0076] The router 200 may include at least first and second network interfaces 202, 204, a control module 206 and a computer-readable storage medium 208. [0080] The control module 206 may be configured to send digital signals to and receive digital signals from each of the first and second network interfaces 202, 204. The digital signals may represent outgoing communications received from a client device, such as the client devices 104A-104D of FIG. 1, and/or incoming communications received from a remote server or proxy server, such as the remote server 114 or proxy server 108 of FIG. 1.) associated with the first access point (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C) and control unit data ([0075] [0076] [0080] digital signals sent or received by the control module 206 in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C. The broadest reasonable interpretation of control unit data includes digital signals above, because the digital signals are data of the control module; See also [0075] [0076] [0080]) associated with the second access point (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) are forwarded wirelessly between ([0038] Alternately or additionally, the tunneling one of the routers 102A-102F may maintain a translation table so that return communications from the remote server 114 can be correctly routed back to the given one of the client devices 104A-104D. [0089] Alternately or additionally, routing the communication to the remote server through at least the given router and the first network may include the given router forwarding the communication to a neighbor router included in the multiple number of routers, where the communication is tunneled to the remote server through the first network by the neighbor router or another router included in the multiple number of routers.; See also [0075] [0076] [0080]) the first and second access points (Fig.1, [0028] [0033] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C, an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C), wherein a first data ([0075] [0076] [0080] digital signals sent or received by the control module 206 in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C.) of the first WLAN unit (Fig.1, [0028] [0033] an access point unit formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C) and a second data ([0075] [0076] [0080] digital signals sent or received by the control module 206 in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C.) of the second WLAN unit (Fig.1, [0028] [0033] an access point unit formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) are accessible ([0038] Alternately or additionally, the tunneling one of the routers 102A-102F may maintain a translation table so that return communications from the remote server 114 can be correctly routed back to the given one of the client devices 104A-104D.) to the WLAN clients (Fig.1, [0028] [0033] [0038] one or more WLAN client devices 104A-104D) over the WLAN network (Fig.1, [0033] a wireless LAN (WLAN)).
Jia does not disclose the first WLAN unit of the first vehicle being connected to a first CAN bus and including a network identifier, the second WLAN unit of the second vehicle being connected to a second CAN bus and including a reconfigurable radio network identifier to accept the radio network identifier of the first WLAN unit; the first and second access points use the same radio network identifier, and the one WLAN network formed by the first and second access points is one single visible WLAN network; the first access point for the first vehicle is for a first electronic braking system and the second access point for the second vehicle is for a second electronic braking system; the first access point is associated with the first electronic braking system and the second access point is associated with the second electronic braking system; and the first data of the first WLAN unit is vehicle data on the first CAN bus and the second data of the second WLAN unit is vehicle data on the second CAN bus.
However, Shpak discloses a first WLAN unit ([0041] one of access points 22, 23, 25 and 27) including a network identifier ([0041] access points 22, 23, 25 and 27 share the same ESSID; Hence one of access points 22, 23, 25 and 27 includes the same ESSID), a second WLAN unit ([0041] another one of access points 22, 23, 25 and 27) including a radio network identifier ([0041] access points 22, 23, 25 and 27 share the same ESSID; Hence another one of access points 22, 23, 25 and 27 includes the same ESSID) to accept ([0041] access points 22, 23, 25 and 27 share the same ESSID; Hence another one of access points 22, 23, 25 and 27 accepts the same ESSID by sharing the same ESSID) the radio network identifier ([0041] the same ESSID) of the first WLAN unit ([0041] one of access points 22, 23, 25 and 27); a plurality of access points ([0041] access points 22, 23, 25 and 27) use ([0041] access points 22, 23, 25 and 27 share the same ESSID) the same radio network identifier ([0041] the same ESSID), and one WLAN network  ([0041] WLAN formed by access points 22, 23, 25 and 27) formed by the plurality of access points ([0041] access points 22, 23, 25 and 27) is one single visible WLAN network ([0041] a single, extended, distributed access point, which has multiple antennas at different locations; [0041] FIG. 2 is a flow chart that schematically illustrates a method for collaboration between the access points in WLAN system 20, in accordance with a preferred embodiment of the present invention. Access points 22, 23, 25 and 27 transmit beacon signals on their common frequency channel, at a beacon transmission step 40. In accordance with the 802.11 standard, the beacon signals transmitted by any given access point provide the time base with which the mobile station should synchronize its communications and indicate the BSS identification (BSSID) of the access point. The BSSID can be regarded as the MAC address of the access point. In 802.11 WLAN systems known in the art, each access point has its own unique BSSID. In system 20, however, access points 22, 23, 25 and 27 share the same ESSID, so that they appear logically to the mobile stations to be a single, extended, distributed access point, which has multiple antennas at different locations. The time bases of the access points are mutually synchronized using medium 34 (or using low-latency messages on LAN 28), and the beacon signals transmitted by the access points are interlaced to avoid collision between them.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the WLAN units and the access points of Jia to use the same radio network identifier as taught by Shpak and to modify the one WLAN network of Jia to be one single visible WLAN network as also taught by Shpak, in order to facilitate the collaboration between the (Shpak, [0041] FIG. 2 is a flow chart that schematically illustrates a method for collaboration between the access points in WLAN system 20).
Jia and Shpak do not disclose the first WLAN unit of the first vehicle being connected to a first CAN bus, the second WLAN unit of the second vehicle being connected to a second CAN bus; the radio network identifiers are reconfigurable; the first access point for the first vehicle is for a first electronic braking system and the second access point for the second vehicle is for a second electronic braking system; the first access point is associated with the first electronic braking system and the second access point is associated with the second electronic braking system; and the first data of the first WLAN unit is vehicle data on the first CAN bus and the second data of the second WLAN unit is vehicle data on the second CAN bus.
However, Mederer discloses a WLAN unit (Fig.2, [0030] [0031] [0037] trailer access point (TAP) unit comprising 802.11 transceiver of each trailer) of each vehicle ([0037] each trailer) being connected ([0031] The trailer access point is connected to the CAN bus on the trailer and so is able to receive data from other devices on the CAN bus.) to a CAN bus ([0031] CAN bus), an access point (Fig.2, [0030] [0031] [0037] trailer access point (TAP) comprising 802.11 transceiver of each trailer) for each vehicle ([0037] each trailer) is ([0030] FIG. 2 shows schematically the arrangement of the trailer access microcontroller with the trailer electronic braking system. [0031] A trailer access point (TAP) comprising microcontroller 60 with a CAN interface is also provided, which is powered from the electrical connection. The microcontroller 60 itself comprises an interface to the on-board electronic systems and the trailer electronic braking system and an interface for sending and receiving data in a wireless format 61. The communications interface 61 can comprise one or more of a 802.11 transceiver or Bluetooth transceiver or radio transceiver. [0037] Each trailer is provided with a vehicle identification number (VIN)) for an electronic braking system (Fig.2, [0030] [0031] [0037] trailer access point (TAP) comprising 802.11 transceiver of each trailer); the access point (Fig.2, [0030] [0031] [0037] trailer access point (TAP) comprising 802.11 transceiver of each trailer) for the vehicle ([0037] each trailer) is associated with ([0030] FIG. 2 shows schematically the arrangement of the trailer access microcontroller with the trailer electronic braking system.) the electronic braking system (Fig.2, [0030] [0031] [0037] trailer access point (TAP) comprising 802.11 transceiver of each trailer); and data ([0031] data from other devices on the CAN bus) of the WLAN unit (Fig.2, [0030] [0031] [0037] trailer access point (TAP) unit comprising 802.11 transceiver of each trailer) is vehicle data ([0031] data from rear obstacle detector) on the CAN bus ([0031] The trailer access point is connected to the CAN bus on the trailer and so is able to receive data from other devices on the CAN bus. The trailer access point can further be provided with USB ports, which enables the addition of peripheral devices on the trailer. An exemplary device on the CAN bus is the rear obstacle detector 62 and an exemplary device attached to the USB port is a reversing camera.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first access point and the second access point of Jia and Shpak to be for and associated with an electronic brake system so that the first access point for the first vehicle is for a first electronic braking system and the second access point for the second vehicle is for a second electronic braking system; and the first access point is associated with the first electronic braking system and the second access point is associated with the second electronic braking system as taught by Mederer, in order to enable the data from the devices to be read by another device (Mederer, [0033] In use, when the trailer access point is powered, the provision of the access point enables the data from the devices to be read by another device with a client browser. Such devices could include a tractor navigation system or a smartphone. It would also be possible to use a laptop. The present invention enables the data to be made available to the driver during normal operation as well as to a service technician for maintenance purposes at low cost using standard devices.).
(Mederer, [0031] [0033]).
Jia, Shpak and Mederer do not explicitly disclose the radio network identifiers are reconfigurable.
However, feature of the radio network identifiers being reconfigurable was notoriously well known to a person of ordinary skill in the art at the time the invention was filed (see [0019] of Kalavade et al. (US 20030051041 A1, Kalavade) or [0034] [0035] [0055] of Wasik et al. (US 20020141385 A1, hereafter Wasik), for example, where the radio network identifiers (ESSID) are selected or changed); an official notice of the foregoing is hereby taken. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the radio network identifiers of Jia, Shpak and Mederer to be reconfigurable, in order to reconfigure access points to share the same ESSID when they were not  (Shpak, [0041] access points 22, 23, 25 and 27 share the same ESSID).

Regarding claim 2, Jia further discloses at least one WLAN client (Fig.1, [0028] one or more client devices 104A-104D) forms part of the network (Fig.1, [0028] a network comprising multiple routers 102A-102F and one or more client devices 104A-104D).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Shpak, Mederer and the official notice, and in further view of Naylor (US 20160016596 A1). Naylor is cited by applicant in IDS filed on 9/26/2019.

Regarding claim 3, Jia further discloses the first and second vehicles ((Fig.1, [0028] a train car of a multiple number of train cars 106A-106C, a train of multi-car trains (e.g., FIG. 1), a bus of chained buses, a truck of chained trucks, and a ship of chained ships; Fig.1, [0028] another train car of a multiple number of train cars 106A-106C, another train of multi-car trains (e.g., FIG. 1), another bus of chained buses, another truck of chained trucks, and another ship of chained ships) are adjacent vehicles (See Fig.1) of the vehicle network (Fig.1, [0028] FIG. 1 is a diagram of a transport system 100 including multiple routers 102A-102F configured to provide communication services to one or more client devices 104A-104D present in the transport system 100. [0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D.) and are also physically interconnected ([0028] More generally, the transport system 100 may include any mobile chained (hence physically interconnected) transport system, including, but not limited to, multi-car trains (e.g., FIG. 1), chained buses, chained trucks, and chained ships.).
Jia, Shpak, Mederer and the official notice do not disclose the adjacent vehicles can exchange signals via physical lines.  
However, Naylor discloses adjacent vehicles can exchange signals via physical lines (Figs.1-2, [0025] One exemplary and known train T arrangement is illustrated in FIG. 1. In particular, and as is known, the train T includes one or more locomotives L and multiple railcars R. The locomotive L includes an on-board controller (OBC) (or train management computer), which is in communication with various local controllers C positioned on each railcar R. In particular, and as discussed above, a physical cable or wired communication line, i.e., a "trainline" TL, extends from the locomotive L, e.g., the on-board controller OBC of the locomotive L, to and between the railcars R. In particular, the trainline TL is used for data communication from the individual railcars R to the on-board controller OBC using the local controllers C at each railcar R. [0029] As also illustrated in FIG. 2, the high speed network device 14 on each railcar R and/or the locomotive L may be wireless only, hard-wired only, or for redundancy or other purposes, some combination of both types of wireless and wired protocols.).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the adjacent vehicles of Jia, Shpak, Mederer and the official notice to be able to exchange signals as taught by Naylor, in order to provide redundancy in communication (Naylor, [0029]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Shpak, Mederer and the official notice, and in further view of Adachi et al. (US 20090323608 A1, hereafter Adachi). 

Regarding claim 10, Jia further discloses the first and second access points (Fig.1, [0028] [0033] [0048] an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in a train car of a multiple number of train cars 106A-106C, an access point formed by a wireless LAN (WLAN) controller in a router 102A-102F included in another train car of a multiple number of train cars 106A-106C) are capable of communicating via WDS ([0033] WDS) with other access points ([0030] the routers 102A-102F may be interconnected with Wireless Distribution System ( WDS). [0033] the routers 102A-102F may each include a wireless LAN (WLAN) controller forming a WLAN base station or access point configured to communicate with compatibly configured WLAN client devices 104A-104D. The WDS network through which the routers 102A-102F communicate with each other may be implemented over the second network 112.). 
Jia, Shpak, Mederer and the official notice do not disclose the first and second access points are capable of changing the radio network identifier.
However, Adachi discloses an access point is capable of changing its radio network identifier. ([0163] In the IEEE 802.11 wireless LAN standard, in addition to a BSSID, a system identifier of an SSID (Service Set Identifier) also exists as shown in FIGS. 22, 26, and 29. In an LLC including plural BSSs, SSID is an identifier of an ESS (Extended Service Set) which is recognized as one BSS. For example, SSID is an identifier indicating a system of the same operator (in some cases, the same service is provided). The same value of the SSID may be used in either of the two examples (one BSSID and plural BSSIDs). The value of the SSID may be changed according to the frequency channels ch.1 and ch.2, when a difference is provided in the support service such that different traffic types are supported by the frequency channels ch.1 and ch.2, such that a higher priority is given to different traffic type (which can be performed by adjusting the access parameter), or such that the supported application is restricted (for example, frequency channel ch.2 is used only for the video transmission).).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the first and second access points of Jia, Shpak, Mederer and the official notice to be capable of changing its radio network identifier as taught by Adachi, in order to provide difference in the support service such that different traffic types are supported by the frequency channels ch.1 and ch.2 (Adachi, [0163]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Shpak, Mederer and the official notice, and in further view of Hawkes et al. (US 20150016416 A1, hereafter Hawkes).

Regarding claim 12, Jia further discloses outgoing information ([0089] outgoing communication) of the WLAN client ([0086] client devices) is forwarded unchanged from the first access point to the second access point (Fig.3, [0086] FIG. 3 shows an example flow diagram of a method 300 for providing communication services to client devices in a transport system, arranged in accordance with at least some embodiments described herein [0089] In block 306, based on the status information, the communication may be routed to the remote server through at least the given router and the first network. For example, an outgoing communication received at a given one of the routers 102A-102F of FIG. 1 may be routed through at least the given one of the routers 102A-102F and the first network 110 to the remote server 114 based on status information exchanged among the routers 102A-102F.; Because the outgoing communication is received and routed, there is no change).  
Jia, Shpak, Mederer and the official notice do not disclose the outgoing information comprises login information.
However, Hawkes disclose an outgoing information ([0040] credentials of the mobile device 102) comprises login information ([0040] During operation, the mobile device 102 may associate with the first AP 104 during a first association period… The mobile device 102 perform authentication with the first AP 104 via a connection 142. For example, the mobile device 102 may transmit credentials of the mobile device 102 to the first AP 104 via the connection 142. The first AP 104 may forward the credentials to the AAA server 108 via a connection 144 for verification.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the outgoing information of Jia, Shpak, Mederer and the official notice to comprise login information as taught by Hawkes, in order to facilitate the association of the mobile device with the AP by forwarding the credentials to the AAA server (Hawkes, [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Examiner, Art Unit 2473
3/12/2021